DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Status of the Claims
Claims 3-5 are pending; claims 1, 2 and 6 are canceled; and claim 3 is amended. As such, claims 3-5 are examined below.

Priority
The present application is a continuation in part of application 14/069,441, filed 03/15/2016 (abandoned). Application 15/069,441 is a divisional of 13/829,270 filed 03/13/2013 

Withdrawn Objections/Rejections
The previous rejection of claim 3 under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 103(a) are withdrawn in response to the present amendments to the claims; however, see the new grounds set forth under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) in response to said amendments. The art may require reconsideration following amendments to the claims to address the pending rejections. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter
Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
	Claim 3 as amended recites “contacting a sample obtained from the subject before development of arteriosclerotic disease with …” and “wherein the myosin heavy chain 11 level measured in the sample being higher than the healthy reference value is indicative of the presence of arteriosclerosis in the subject”. In remarks filed 04/27/2021 Applicant indicates support at paras [0014], [0021], [0033] and [0034] of the originally filed specification. However, no support could be found for the method as claimed which amounts to obtaining and performing the assay on a sample before the subject has developed arteriosclerosis (see the amended language “before development of arteriosclerotic disease”) and determining the subject has arteriosclerosis (“presence of arteriosclerosis in the subject”) by comparing the amount measured in the sample from a subject who is pre-arteriosclerotic disease (compared to a healthy reference value). 
Referring to the cited paragraphs that Applicant indicates provide support for the amended claims, para [0014] refers to the use of the marker to indicate the presence of arteriosclerosis (active/current diagnosis). Para [0014] also refers to the ability to detect risk of developing arteriosclerotic disease (predicting future risk of disease). However, this paragraph does not support obtaining a sample from someone without the arteriosclerotic disease and indicating, based on the comparison, that one is determined to have arteriosclerosis. Para [0021] provides examples of diseases caused by arteriosclerosis, and refers to ability to treat based on early detection, however does not support the amended claim language as discussed above. Paras [0033] and [0034] support the use of the marker to indicate arteriosclerosis, and does refer to the 

Enablement
Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the claimed invention is directed toward the detection of arteriosclerosis in a subject, in particular the claims are intended for the diagnosis of arteriosclerosis and subsequent treatment of the diagnosed subject (see claim 1). However, as amended, the claims encompass obtaining the test sample (the sample on which assay is performed) from the subject prior to development of arteriosclerotic disease (see the amended claim, “before development of arteriosclerotic disease”); the claim further reciting steps of measuring myosin heavy chain 11 
As such, the claims as amended amount to indicating a subject who does not have arteriosclerotic disease (arteriosclerotic disease, given broadest reasonable interpretation, encompasses those with arteriosclerosis), has arteriosclerosis when the measured level is about the healthy reference value. 
Regarding the state of the prior art, the prior art teaches antibody reagent for recognizing/binding heavy chain of smooth muscle myosin in samples such as blood, teaching such reagents are usable for the purpose of diagnosing arteriosclerosis (Nagai EP 0465652A1, see abstract, page 9, line 56 to page 10, line 5; page 10, lines 9-17). Further, the art at the time recognized smooth muscle myosin heavy chain as a marker indicative of blood vessel disturbance (Nagai EP0782863A1, page 2, lines 5-15 and 30-34), that this marker is already diagnostic for dissecting aortic aneurysm (a diagnosis preceded by arteriosclerosis). 
However, the prior art does not appear to support enablement for detection of arteriosclerosis in a subject, who at the time the sample is obtained, has not developed arteriosclerotic disease (is pre-arteriosclerotic, i.e., does not have disease at the time of sampling).
It is not readily predictable how one of ordinary skill in the art would achieve a diagnosis of arteriosclerosis (i.e., a current/present diagnosis) in a subject who is before development of the disease (i.e., how to determine a person who doesn’t have the diagnosis at the time of sampling, is diagnosed as having arteriosclerosis). 

Regarding the amount of experimentation required in order to make or use the invention as claimed, it appears significant experimentation would be necessary with no clear predictable way to achieve the recited diagnosis from a sample obtained from a subject who does not have arteriosclerosis (see the claim language “before development of arteriosclerotic disease”, which would encompass arteriosclerosis as well as any other conditions/diagnoses related to or caused by arteriosclerosis). 
Due to the state of the prior art, as well as the lack of direction and guidance presented in the specification, and the lack of predictability that one can diagnosis arteriosclerosis from a sample obtained from a subject who does not at the time of sampling have arteriosclerotic disease (which would encompass arteriosclerosis), the specification fails to teach the skilled artisan how to make or use the claimed invention. For all of these reasons, the claimed invention as amended does not meet the requirement for enablement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
As amended, claim 3 recites “contacting a sample obtained from the subject before development of arteriosclerotic disease with …” and “wherein the myosin heavy chain 11 level measured in the sample being higher than the healthy reference value is indicative of the presence of arteriosclerosis in the subject”. When the claim is given broadest reasonable interpretation, “before development of arteriosclerotic disease” amounts to subjects who do not have, and have not developed, arteriosclerosis or any other conditions/diagnoses related to or associated with their arteriosclerosis. The claim language is considered indefinite because it is not readily clear how one can achieve a diagnosis of arteriosclerosis (indicate that one actively has, diagnose a subject as currently with arteriosclerosis) when the sample obtained from the subject is obtained before arteriosclerotic disease (prior to the disease). The claim amounts to indicating a subject has arteriosclerosis, even though the subject is at a time prior to the development of arteriosclerosis (i.e., indicating arteriosclerosis in a subject who has not yet developed arteriosclerotic disease). 

Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive for the following reasons.	
Regarding remarks at page 3, see as indicated previously above, the previous rejection of claim 3 under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641